                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 KURT E. CALLOW,

         Plaintiff,
                                                    Case No. 18-cv-371-bbc
    v.

 AMERICAN FAMILY MUTUAL
 INSURANCE COMPANY,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant American Family Mutual Insurance Company against plaintiff Kurt E.

Callow dismissing this case.




         s/Vivian Olmo. Deputy Clerk                    11/20/2019
         Peter Oppeneer, Clerk of Court                  Date
